If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re R. J. WIGGINS, Minor.                                          August 18, 2022

                                                                     No. 359938
                                                                     Midland Circuit Court
                                                                     Family Division
                                                                     LC No. 20-005152-NA


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and GARRETT, JJ.

PER CURIAM.

       Respondent was homeless, had a lengthy criminal history, and rarely saw his son, RW,
when RW’s mother violated a safety plan with CPS by using illicit drugs and allowing her violent
boyfriend into RW’s home. The Department of Health and Human Services filed a petition to
remove RW from his mother’s custody and included allegations against respondent because his
parental rights to two other children had already been terminated in prior proceedings. The
Department was not able to maintain stable communication with respondent for much of the case
because of his lack of involvement, lack of communication, and itinerant residency. The trial court
ultimately terminated respondent’s parental rights to RW.

        Respondent now appeals, arguing that the amended petition lacked sufficient allegations
for the trial court to authorize it, his trial counsel was ineffective, and the Department failed to
make reasonable efforts to reunify him with RW. We affirm.



                                       I. BACKGROUND

       RW lived in a home with his sister (who is not related to respondent) and their mother
when this case began. Respondent barely had any contact with RW or his mother and would only
see RW, at most, a few times each year. Respondent and RW’s mother both had a prior history of
CPS investigations, and RW’s mother had agreed to safety plans that she would not use drugs,
would not allow drugs or anyone suspected of using drugs into her home, and that her boyfriend,
who had previously assaulted RW’s mother and RW’s sister, should not stay in the home. RW’s
mother violated all of those provisions, and the Department filed a petition in February 2020 to
remove RW from his mother’s custody based on that incident. That petition alleged that there


                                                -1-
were statutory grounds to take jurisdiction over RW and, relative to respondent, alleged that
respondent’s parental rights to two children were terminated and addressed his criminal history.
The petition, however, did not contain any allegations about respondent’s treatment of RW.

        The trial court held a preliminary hearing two days after the petition was filed. A
Children’s-Protective-Services investigator testified that the Department did not have much
contact with respondent in the past, his whereabouts were unknown, and that he did not provide
much support to his children. The investigator also testified about the assaults committed by RW’s
mother’s boyfriend, RW’s mother’s violation of the safety plans, and RW’s mother’s use of illegal
drugs. However, the investigator admitted when questioned on cross examination by respondent’s
attorney—Courtney Thom—that the petition did not contain any allegations about respondent
failing to provide for RW. The prosecutor acknowledged that the petition did not contain any
direct allegations against respondent, but argued that the trial court should still authorize the
petition. Thom left the decision up to the trial court because she had not had any contact with
respondent. The trial court authorized the petition.

        The Department filed an amended petition about one month later. The amended petition
contained the same allegations as the original petition, but added allegations about the
Department’s problems communicating with respondent and an incident during which he appeared
at the Department’s office asking for “personal paperwork” that the Department eventually gave
to him. The amended petition did not contain any allegations about respondent’s care for RW.
The trial court also authorized the amended petition.

         Respondent had a copy of the original petition in early March 2020, but he remained
uninvolved with the case for the next several months. The trial court held an adjudication trial that
respondent did not attend. RW’s mother testified about the matters that led to this case; she also
testified that it had been “over a year” since she last had contact with respondent and he saw RW.
The Children’s-Protective-Services investigator also testified. She testified that she was unable to
contact respondent despite repeated attempts to do so and concluded that “[t]here is no evidence
that [respondent] has provided care and custody” to RW. The trial court took jurisdiction over
RW following trial in August 2020 and created a service plan for respondent that same month.
Three months later, the trial court authorized a petition to remove RW and his sister from their
mother’s home. That petition added allegations that the Department could not locate respondent
and the address they had on file for him was uninhabitable.

        Respondent never engaged with the case service plan the Department created for him, and
Thom did not have any contact with respondent until at least May 2021. During that time, Thom
regularly cross-examined witnesses and advocated for respondent’s parental rights. Nevertheless,
due to respondent’s poor communication with the Department and his lack of compliance with his
service plan, the Department filed a petition to terminate respondent’s parental rights. 1 That
petition added allegations that respondent failed to participate in his service plan, barely contacted
the Department throughout this case, did not have stable housing or income, and termination of
respondent’s parental rights was in RW’s best interests. Respondent was in the court room the day


1
    RW’s mother relinquished her parental rights.


                                                 -2-
of the termination hearing (just the third hearing he would have been present for), but he left before
the hearing began without explanation.

        As the termination hearing began, Thom assented to the admission of the “Forensic Fluids
lab results” and similarly did not object to the trial court taking judicial notice of the two prior
cases in which respondent’s parental rights were terminated. Thom also stated the following
regarding those files:

                    If I may? I – I would like to state on the record, and I – I believe I did bring
           this to the Court’s attention at the very beginning of the case when I was assigned
           to [respondent], that I actually did participate in those prior cases as the guardian
           ad litem for his children. For [TM] and [DL], in those prior cases of which the
           Court is taking judicial notice of at this point. I will say that I don’t believe that
           that [sic] has caused me to proceed in any different fashion or represent
           [respondent] in any different way than I would any other client. But, I wanted to
           make sure that that [sic] was placed on the record.

Nobody objected to Thom representing respondent and the trial court took judicial notice of those
files.

        Foster-care-worker Stephanie White testified at the hearing. According to White,
proceedings were initiated against respondent in this case because he did not have proper housing
and he failed to provide for RW. She extensively testified about respondent’s communication
issues with the Department. Respondent only contacted the Department three times before the
adjudication and White consistently attempted to contact respondent from August 2020 through
October 2021, although she lacked records to confirm her efforts from December 2020 to June
2021 because she got a new phone. White did not receive any communication from respondent
from March 21, 2021 to June 1, 2021, at which point respondent asked for a meeting with White
that he ultimately cancelled. Respondent then contacted White in October 2021 and she finally
met him for the first time in mid-October. White and respondent met twice in October; the only
communication White had with respondent after those meetings was when he asked her for help
with housing (which she provided) and to ask the court date for the termination hearing.

        Respondent took drug tests at both of the October meetings with White; both drug screens
were positive for controlled substances, which White said was consistent with his substance-abuse
issues in his prior terminations. White additionally testified that, as far as she knew, respondent
was homeless and he reported that he was employed through a friend, but she had not been able to
verify that claim. White also testified that she did not believe respondent had seen RW since at
least “the summer of 2020,” respondent’s parenting time had been suspended the entirety of this
case, and respondent only saw RW for holidays and his birthday. White recommended terminating
respondent’s parental rights because he had not engaged in any services, he lacked suitable
housing, he already had an extensive Children-Protective-Services history, and RW was thriving
in his current placement and they were willing to adopt him.

           Following White’s testimony, the attorneys made their closing arguments. Thom argued,
in full:



                                                     -3-
                I would simply ask that you not grant the termination at this time. It has
       taken [respondent] a little while to seem to want to get involved, however, the more
       recent contact seems to be – been more frequent. He – he finally made it to his
       face-to-face meetings with Ms. White and has indicated that – to her, that he wants
       to do whatever needs to be done to get his son back. So, I would ask that he be
       given an opportunity at this stage to – now that he’s engaged somewhat with Ms.
       White, to prove himself to the Court through actual participation. To have a chance
       to get the referrals done and give him an opportunity to participate in those services
       at this at this [sic] time. Thank you.

       The trial court then made its factual findings. The trial court began by addressing
respondent’s presence and subsequent absence from the termination hearing:

       [Respondent] did appear for the hearing, was given an opportunity to speak in
       private with his attorney, and following that discussion, he left the building.
       Frankly, and did not appear to continue on with the proceeding, nor did he reach
       out to any of my staff to inquire if the matter could be set over, or if there was
       anything else that could be done. He clearly – it is believed he left on his own
       volition . . . .

The trial court then addressed White’s testimony, concluding, “I don’t know what more Ms. White
could have done to try to engage [respondent] here to ask him to participate in these proceedings
and to become a part of [RW’s] life.” The trial court also stated that

       [Respondent and RW] were represented by vary [sic] able and competent legal
       counsel, including Courtney Thom for [respondent], who argued the best that she
       could on behalf of her client. But, the Court does recognize there’s not much an
       attorney can do to effectively advocate for your client when your client doesn’t
       engage. They don’t communicate with you, they don’t contact you, and I know
       Ms. Thom has attempted to reach out to [respondent], and her attempts have been
       lost on [respondent]. So, even as recent as today, had Ms. Thom, on behalf of her
       client, requested more time given his appearance today, he would have been given
       that, but he just simply isn’t following through.

        As for respondent, the trial court found that he failed to engage with his service plan despite
repeated attempts by the Department to communicate with him. Respondent also failed to provide
for RW or be present in his life. Accordingly, the trial court terminated respondent’s parental
rights under MCL 712A.19b(3)(c)(i), (g), and (j). This appeal followed.

                                           II. ANALYSIS

                                  A. PETITION ALLEGATIONS

        Respondent first argues that the amended petition lacked sufficient allegations for the trial
court to authorize it. Notably, respondent does not argue that the trial court erred by entering the
order of adjudication. Accordingly, our review is limited to the issue of whether the amended




                                                 -4-
petition was proper because respondent has not asked us to consider the order of adjudication’s
merits.

        A challenge to the trial court’s jurisdiction over a child is preserved only if it is raised
before the trial court terminates the respondent’s parental rights to the child. In re Baham, 331
Mich App 737, 744-745; 954 NW2d 529 (2020). Respondent’s argument that the petition lacked
sufficient allegations for authorization attacks the trial court’s jurisdiction over RW. Respondent
did not argue at the trial-court level that the petition lacked sufficient allegations for authorization.
Thus, the issue is unpreserved. See id.

        Unpreserved issues are reviewed for plain error. In re VanDalen, 293 Mich App 120, 135;
809 NW2d 412 (2011). “To avoid forfeiture under the plain error rule, three requirements must
be met: 1) the error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
plain error affected substantial rights.” Id. (quotation marks omitted), citing People v Carines, 460
Mich 750, 763; 597 NW2d 130 (1999). “Generally, an error affects substantial rights if it caused
prejudice, i.e., it affected the outcome of the proceedings.” In re Utrera, 281 Mich App 1, 8-9;
761 NW2d 253 (2008). The appellant bears the burden of persuasion with respect to prejudice.
See Carines, 460 Mich at 763. “We review the interpretation and application of statutes and court
rules de novo.” In re Ferranti, 504 Mich 1, 14; 934 NW2d 610 (2019).

        Child-protective proceedings are initiated by a petition, which must contain “[t]he essential
facts that constitute an offense against the child under the Juvenile Code.” MCR 3.961(B)(3).
“The [trial] court may authorize the filing of the petition upon a showing of probable cause, unless
waived, that one or more of the allegations in the petition are true and fall within MCL 712A.2(b).”
MCR 3.965(B)(12). See also In re Ferranti, 504 Mich at 15. In relevant part, MCL 712A.2(b)
provides that a trial court has jurisdiction over a child:

                (1) Whose parent or other person legally responsible for the care and
        maintenance of the juvenile, when able to do so, neglects or refuses to provide
        proper or necessary support, education, medical, surgical, or other care necessary
        for his or her health or morals, who is subject to a substantial risk of harm to his or
        her mental well-being, who is abandoned by his or her parents, guardian, or other
        custodian, or who is without proper custody or guardianship. . . .

                                                * * *

                (2) Whose home or environment, by reason of neglect, cruelty,
        drunkenness, criminality, or depravity on the part of a parent, guardian, nonparent
        adult, or other custodian, is an unfit place for the juvenile to live in.

        Neither the original nor the amended petition contained factual allegations about
respondent’s treatment of RW. Relevant to respondent, the original petition focused on his prior
terminations and his criminal history. The amended petition added information about respondent’s
lack of communication with the Department. But neither petition included any factual allegations
about respondent’s treatment of RW or information about his lack of contact with and support of
RW. The petitions, therefore, did not allege the essential facts for a violation of the Juvenile Code
based on respondent’s conduct.


                                                  -5-
        But the petitions did allege that RW’s mother’s boyfriend assaulted RW’s mother and
RW’s sister; furthermore, RW’s mother had used methamphetamine in the home while the children
were present. These allegations clearly demonstrated criminal behavior in the home. Accordingly,
the assault fulfilled subsection (2)’s “criminality” requirement and established that the RW’s home
was unfit due to criminality. See In re MU, 264 Mich App 270, 279; 690 NW2d 495 (2004).
Unlike subsection (1), subsection (2) does not require the action leading to jurisdiction to be the
fault of the respondent. Accordingly, the factual allegations relating to subsection (2) were
sufficient for the trial court to authorize the amended petition.

        Additionally, because respondent had not seen RW in over a year and did not financially
support him, respondent seemingly abandoned RW. This factor could be used as the statutory
basis for jurisdiction under subsection (1). Although the petitions did not contain any factual
allegations that respondent abandoned RW, they could have been amended to do so. See MCL
712A.11(6). Indeed, evidence at trial showed respondent’s lack of involvement in RW’s life and
the termination petition contained sufficient allegations to satisfy MCL 712A.2(b)’s requirements.
Although the termination petition was filed after the adjudication, it is probative under plain-error
analysis to show that respondent was not prejudiced by the omissions in the original and amended
petitions because they could have been amended to comply with MCL 712A.2(b). Given this,
under plain-error review, respondent was ultimately not prejudiced by the deficiencies in the
amended petition.

                        B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Respondent next argues that Thom was ineffective as his trial counsel. Because no
Ginther2 hearing was held in this case, “our review is limited to the facts on the record.” People v
Wilson, 242 Mich App 350, 352; 619 NW2d 413 (2000). “A claim of ineffective assistance of
counsel is a mixed question of law and fact. A trial court’s findings of fact, if any, are reviewed
for clear error, and this Court reviews the ultimate constitutional issue arising from an ineffective
assistance of counsel claim de novo.” People v Petri, 279 Mich App 407, 410; 760 NW2d 882
(2008).

        To establish a claim of ineffective assistance of counsel, respondent must show that: (1)
defense counsel’s performance was deficient; and (2) the deficient performance prejudiced the
defense. People v Taylor, 275 Mich App 177, 186; 737 NW2d 790 (2007). Respondent counsel’s
performance is deficient if it fell below an objective standard of professional reasonableness.
People v Jordan, 275 Mich App 659, 667; 739 NW2d 706 (2007). Respondent bears a heavy
burden to show that counsel made errors so serious that counsel was not performing as guaranteed
by the Sixth Amendment, and respondent must overcome a strong presumption that counsel’s
performance constituted sound trial strategy. People v Carbin, 463 Mich 590, 599-600; 623 NW2d
884 (2001), citing Strickland v Washington, 466 US 668, 104 S Ct 2052, 80 L Ed 2d 674 (1984);
People v Rockey, 237 Mich App 74, 76-77; 601 NW2d 887 (1999). The performance will be
deemed to have prejudiced the defense if it is reasonably probable that, but for counsel’s error, the
result of the proceeding would have been different. Jordan, 275 Mich App at 667. The


2
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                -6-
“reasonable probability” standard can be satisfied by less than a preponderance of the evidence.
People v Trakhtenberg, 493 Mich 38, 56; 826 NW2d 136 (2012).

        Respondent argues that Thom was ineffective as his trial counsel for a number of reasons,
none of which have merit. First, respondent argues that Thom was ineffective as his trial counsel
because she had a conflict of interest stemming from her status as the guardian ad litem for his
children in his prior terminations. An alleged conflict of interest touches on counsel’s duty of
loyalty, “perhaps the most basic of counsel’s duties” because “it is difficult to measure the precise
effect on the defense of representation corrupted by conflicting interests.” People v Smith, 456
Mich 543, 557; 581 NW2d 654 (1998). But the existence of a conflict of interest does not establish
prejudice per se; “rather, prejudice is presumed only if the [respondent] demonstrates that counsel
actively represented conflicting interests and that an actual conflict of interest adversely affected
his lawyer’s performance.” Id. (cleaned up).

        The only evidence in the record about Thom’s alleged conflict comes from Thom herself
when she voluntarily disclosed the issue to the trial court at the start of the termination hearing.
When making the disclosure, Thom stated that her former status as guardian ad litem did not make
her represent respondent any differently than any other client. The record does not contain any
other information on the matter, although we note that at the end of the termination hearing the
trial court praised Thom’s performance in this case. We agree with the trial court’s assessment of
Thom’s performance. Thom represented respondent for months without ever speaking to him and
appeared to do the best she could under the circumstances. Thom repeatedly cross-examined
witnesses and argued that respondent’s parental rights should not be terminated. Our review of
the record does not suggest, much less establish, that Thom was attempting to undermine
respondent’s case. Accordingly, the record before this Court does not show that Thom’s alleged
conflict of interest undermined her performance as respondent’s trial counsel.

        We additionally note that respondent has not requested a Ginther hearing as an alternative
remedy to outright reversal of the order terminating his parental rights. Respondent’s argument
that Thom was ineffective because of her prior representation of his children could only be
established through further evidence obtained at a Ginther hearing. Respondent’s failure to request
a Ginther hearing further supports our conclusion that respondent is not entitled to relief based on
his conflict-of-interest argument.

         Respondent relatedly argues that Thom was ineffective for not objecting to the trial court
taking judicial notice of the two court files of his prior terminations. But those files are public
records and, therefore, the trial court could have taken judicial notice of them even if Thom had
objected. See MRE 201. Additionally, respondent does not dispute the accuracy of the
information the trial court took judicial notice of. Consequently, any objection would have been
futile so Thom was not ineffective for not objecting to the trial court taking judicial notice of those
files. See People v Chambers, 277 Mich App 1, 11; 742 NW2d 610 (2007).

        Respondent next argues that Thom was ineffective for failing to ask for more time for
respondent to participate in services. This stems from the trial court’s statement while making its
factual findings that, “even as recent as today, had Ms. Thom, on behalf of her client, requested
more time given his appearance today, he would have been given that, but he just simply isn’t
following through.” (Emphasis added.) But Thom did ask the trial court in her closing argument


                                                 -7-
to give respondent more time to benefit from services. Given that Thom clearly asked for
additional time for respondent to participate in services, the best reading of the trial court’s
statement is that it was willing to delay the termination hearing if respondent himself (or through
Thom) expressed a desire for more time to benefit from the services offered to him. That said,
respondent did not request that the hearing be delayed and nothing in the record explains the reason
for respondent’s appearance and subsequent absence from the termination hearing. Given that
Thom did ask for more time, respondent’s argument that she should have made the exact same
argument “on behalf of [respondent]” cannot establish that she was ineffective as respondent’s
trial counsel. Additionally, given respondent’s complete lack of cooperation with the Department
throughout the entirety of this case, nothing in the record suggests that he would have eventually
been reunified with RW even if respondent had been given additional time to benefit from services.

         Respondent next argues that Thom was ineffective for failing to request a jury, presumably
for the adjudication trial. But the trial occurred before Thom had any contact with respondent so
she had no way to know whether respondent wanted a jury trial. Additionally, the facts supported
the trial court’s adjudication order given the criminality in RW’s home and respondent’s apparent
abandonment of RW. See MCL 712A.2(b). Respondent does not explain why the outcome may
have been different if a jury instead of the trial court made the factual findings at trial. His reliance
on In re Ferranti, 504 Mich at 30, is unavailing because in In re Ferranti the respondents gave
invalid pleas to jurisdiction so there was no bench trial. But there was a bench trial here so, unlike
in In re Ferranti, the Department presented its case and a fact finder concluded that there were
sufficient facts to support an order of adjudication. Thus, Thom was not ineffective for failing to
request a jury trial.

        Respondent next argues that Thom was ineffective for failing to object to the results of the
Forensic Fluids lab results at the termination hearing. But the rules of evidence do not apply at a
termination hearing. See MCR 3.977(H)(2). Respondent’s argument to the contrary that the rules
of evidence applied to the lab-test results because respondent’s substance abuse was a
circumstance that arose after the trial court took jurisdiction is incorrect. See MCR 3.977(F).
Respondent relatedly argues that the Department may have chosen to avoid the hassle of admitting
the lab-test results if the normal rules of evidence applied; he does not argue that the lab-test results
were unreliable or that Thom should have cross-examined the author of the lab-test report.
Accordingly, the lab-test results were written reports that the trial court was authorized to rely
upon “to the extent of [their] probative value.” See MCR 3.972(H)(2). Thus, any objection to
their admission would have been futile so Thom was not ineffective for failing to make such an
objection. See Chambers, 277 Mich App at 11.

        Finally, respondent cursorily argues that Thom was ineffective for waiving respondent’s
appearance at the termination hearing, failing to object to a referee presiding over the hearing
instead of a trial judge, and failing to present her own witnesses. But respondent has not articulated
why or how he was prejudiced by any of these alleged deficiencies. Accordingly, each of these
arguments are abandoned. See Cheesman v Williams, 311 Mich App 147, 161; 874 NW2d 385
(2015). Additionally, respondent had not met his burden to show prejudice based on these alleged
deficiencies. See Taylor, 275 Mich App at 186. Nor can he. Respondent apparently left the
termination hearing on his own accord, nothing in the record suggests that a different fact-finder
would have ruled differently than the referee did, and defense attorneys are not required to present
any evidence or witnesses because that is a strategic decision (and respondent has not argued that


                                                  -8-
any specific witnesses or other proofs should have been presented to help his case), People v Davis,
250 Mich App 357, 368-369; 649 NW2d 94 (2002). Thus, Thom was effective as respondent’s
trial counsel.

                                  C. REASONABLE EFFORTS

        Respondent’s final argument is that the Department failed to make reasonable efforts to
reunify him with RW. In order to preserve this issue, respondent was required to “object or
indicate that the services provided to [him] were somehow inadequate.” In re Frey, 297 Mich App
242, 247; 824 NW2d 569 (2012). “The time for asserting the need for accommodation in services
is when the court adopts a service plan . . . .” Id. (quotation marks and citation omitted; alteration
in original). Respondent did not make any such argument at the trial court level. Thus, the issue
is unpreserved and reviewed for plain error. See In re VanDalen, 293 Mich App at 135.

         As an initial matter, the Department argues that it was not required to make reasonable
efforts to reunify respondent with RW because respondent’s parental rights had been involuntarily
terminated to at least one child in the past. If that statement is accurate, the Department is correct.
See MCR 3.965(C)(4)(c). But the record does not establish that respondent’s prior terminations
were involuntary. Although the trial court took judicial notice of Midland Circuit Docket Nos. 14-
8679-RL, and 12-4009-NA, nothing in the record actually confirms that either prior termination
was involuntary. The record certainly suggests as much based on Thom’s representation of the
children in those cases and the Department’s statement in its brief on appeal that Docket No. 12-
4009-NA was an involuntary termination. But the details of those prior terminations were never
addressed in the hearings and the Department did not attach any information to its brief on appeal
that would allow us to confirm the Department’s assertion.

        In the face of this factual uncertainty, we now turn to the merits of whether the Department
made reasonable efforts to reunify respondent with RW. “In general, when a child is removed
from the parents’ custody, the petitioner is required to make reasonable efforts to rectify the
conditions that caused the child’s removal . . . .” In re Fried, 266 Mich App 535, 542; 702 NW2d
192 (2005). An order terminating parental rights must state “whether reasonable efforts have been
made to . . . rectify the conditions that caused the child’s removal from his or her home.” MCL
712A.18f(4). “[T]ermination is improper without a finding of reasonable efforts.” In re
Hicks/Brown, 500 Mich 79, 90; 893 NW2d 637 (2017). “As part of these reasonable efforts, the
Department must create a service plan outlining the steps that both it and the parent will take to
rectify the issues that led to court involvement and to achieve reunification.” Id. at 85-86. That
said, “[w]hile the [Department] has a responsibility to expend reasonable efforts to provide
services to secure reunification, there exists a commensurate responsibility on the part of
respondents to participate in the services that are offered.” In re Frey, 297 Mich App at 248. A
respondent must also demonstrate that he has benefitted from services proffered. Id.

        The Department made repeated attempts to find and communicate with respondent
throughout this case, but they were largely unsuccessful. All of the successful communication
with respondent was initiated by him, but he largely failed to initiate contact with the Department
despite having the original petition since March 2020. Despite his knowledge of the proceedings,
respondent did little to engage with the Department. Additionally, the Department created a



                                                 -9-
service plan for respondent in August 2020, but he never engaged in it or completed any portion
of the service plan.

        White repeatedly attempted to contact respondent from August 2020 to October 2021,
although she did not have records for that entire time and her records do not show that she called
respondent from December 2020 to June 2021. Respondent contacted her in June 2021 and they
scheduled a meeting that respondent canceled. Then respondent seemingly disappeared again,
only resurfacing in October 2021. At that point, White was able to talk and meet with respondent,
but he still had not completed any services by the time of the termination hearing.

        The record shows that respondent was exceedingly difficult to contact throughout these
proceedings. The Department repeatedly attempted to contact respondent throughout the entirety
of this case, with the possible exception of December 2020 to June 2021. But even during that
time, respondent was aware of the case and he did not reach out to the Department. Respondent
had an obligation to participate in and benefit from his service plan, but he failed to do so. See In
re Frey, 297 Mich App at 248. Given this, the Department made reasonable efforts to reunify
respondent with RW.

                                       III. CONCLUSION

       For the reasons stated in this opinion, the trial court’s order terminating respondent’s
parental rights is affirmed.



                                                              /s/ Brock A. Swartzle
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Kristina Robinson Garrett




                                                -10-